Citation Nr: 1415655	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits, to include special monthly pension (SMP). 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the RO that denied entitlement to nonservice-connected pension benefits, to include SMP.  The Veteran timely appealed.  This is the only issue that has been perfected on appeal.

The record reflects that the Veteran failed to appear for a video conference hearing scheduled in March 2014.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2013).

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her electronic claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and her representative when further action is required.


REMAND

The Veteran is claiming entitlement to nonservice-connected pension and special monthly pension because she has several medical conditions and physical limitations-none of which is service-connected, and she requires the assistance of another person for certain activities of daily living.  She is competent to describe her symptoms.

In October 2011, the Veteran's treating physician indicated that the Veteran required assistance with her medications and with transport to the grocery store, bank, and doctors' appointments.

In February 2013, the Veteran's treating physician indicated that the Veteran was definitely housebound.

Further review of the record reflects that the Veteran expressed confusion as to what was necessary to substantiate her claim for nonservice-connected pension benefits, to include SMP.
 
Under these circumstances, it is in the best interest of the Veteran that the RO or AMC send a proper VCAA notice to the Veteran; and provide assistance to the Veteran to obtain additional evidence pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 2002).

The law provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law further provides that the Secretary may defer providing assistance pending the submission by the claimant of essential information missing from the application.  38 U.S.C.A. § 5103A (West 2002).

The Board notes that improved pension provides for maximum income levels under which eligibility is based and this amount is offset by annual income of the recipient minus any excepted unreimbursed medical expenses.  For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's annual rate of countable income on the effective date of entitlement and dividing the remainder by 12; whenever there is a change in a beneficiary's annual rate of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new annual rate of countable income on the effective date of the change in the annual rate of income, and dividing the remainder by 12.  38 C.F.R. § 3.273.

The provisions of 38 C.F.R. § 3.272 provide that a portion of unreimbursed medical expenses may be deducted from countable income.  The pertinent regulation provides that there will be excluded from the amount of an individual's annual income any unreimbursed amounts which have been paid within the 12-month annualization period for medical expenses regardless of when the indebtedness was incurred.  An estimate based on a clear and reasonable expectation that unusual medical expenditure will be realized may be accepted for the purpose of authorizing prospective payments of benefits subject to necessary adjustment in the award upon receipt of an amended estimate, or after the end of the 12-month annualization period upon receipt of an eligibility verification report.

SMP for aid and attendance (A&A) or at the housebound (HB) rate is an additional rate of monetary benefits, over and above the rate paid for ordinary pension.  See 38 C.F.R. §§ 3.351 and 3.352.  A proper claimant for SMP is a wartime Veteran held eligible for pension benefits. 38 C.F.R. § 3.351(a)(1). 

As a condition of granting entitlement to pension benefits VA may require a Veteran to submit such evidence of income, including eligibility verification reports, as is necessary to determine annual income.  38 C.F.R. § 3.277 (2013).  Where VA requests an EVR, but the Veteran fails to furnish the EVR within 60 days the claim will be disallowed.  38 C.F.R. § 3.277(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran all notification required by the VCAA and ensure that all development action is fully complied with and satisfied.  Specifically, the RO or AMC should:
 
(a) Notify the Veteran of the information and evidence necessary to substantiate her claim for non-service-connected pension, to include SMP. 

(b) Notify the Veteran of the information and evidence she is responsible for providing; and 

(c) Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency. 

(d) Notify the Veteran of the law, information and evidence used in effectuating ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or AMC should supply the Veteran with new income eligibility verification forms (VA Form 21-0516-1) in order to obtain accurate information as to her current net worth and income for calendar years 2011, 2012, 2013, and 2014 (to date).  The Veteran should also be asked to provide current information of any exclusions from income for those calendar years, such as unreimbursed medical expenses paid by her; and such information should be reported on a Medical Expense Report (VA Form 21-8416).  A copy of the completed forms from the Veteran should be made part of the claims folder.

3.  Thereafter, the RO or AMC should readjudicate the issue of whether the Veteran's income exceeds statutory limits for nonservice-connected pension benefits for the annualization periods at issue.  In this regard, the RO or AMC should clearly explain how it arrives at the income and unreimbursed medical expense figures used to calculate the Veteran's countable income for each 12-month annualization period at issue.

4.  If action remains adverse to the Veteran, an appropriate supplemental statement of the case should be sent to her and her representative; and they should be afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The Veteran need take no further action unless notified otherwise, but may furnish additional evidence and argument while the case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


